Name: Council Regulation (EEC, Euratom, ECSC) No 2014/92 of 20 July 1992 adjusting the weightings applicable in certain Member States to the remuneration and pensions of officials and other servants of the European Communities
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  social protection;  executive power and public service
 Date Published: nan

 22. 7. 92 Official Journal of the European Communities No L 205/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC, EURATOM, ECSC) No 2014/92 of 20 July 1992 adjusting the weightings applicable in certain Member States to the remuneration and pensions of officials and other servants of the European Communities THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, Having regard to the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 ('), as last amended by Regu ­ lation (EEC, Euratom, ECSC) No 571 /92 (2), and in parti ­ cular Articles 63, 64, 65, 65a and 82 of the Staff Regula ­ tions, Annex XI to the Staff Regulations and the first paragraph of Article 20 and Article 64 of the Conditions of Employment, Having regard to the proposal from the Commission, Whereas, since the cost of living increased substantially in certain countries in which officials and other servants of the Communities are employed in the second half of 1991 , the weightings applicable to the remuneration and pensions of officials and other servants pursuant to Regu ­ lation (ECSC, EEC, Euratom) No 3834/91 (3) should be adjusted with effect from 1 January 1992, or from 16 November 1991 in countries where the increase in the cost of living has been particularly high, HAS ADOPTED THIS REGULATION : Article 1 1 . With effect from 16 November 1991 , the weighting applicable to the remuneration of officials and other servants employed in the country referred to below shall be as follows : Greece 88,8 (4). 2. With effect from 1 January 1992, the weightings applicable to the remuneration of officials and other servants employed in the countries referred to below shall be as follows : Spain 1 1 2,2 (4) Portugal 97,0 (4). 3. The weightings applicable to pensions shall be determined in accordance with Article 82 (1 ) of the Staff Regulations. Articles 3 to 10 of Regulation (ECSC, EEC, Euratom) No 2175/88 (*) shall continue to apply. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 July 1992. For the Council The President D. HURD (') OJ No L 56, 4. 3 . 1968, p. 1 . (4 OJ No L 62, 7. 3 . 1992, p. 1 . (4) Provisional figure. 0 OJ No L 191 , 22. 7. 1988, p. 1 .(3) OJ No L 361 , 19. 12. 1991 , p. 13.